Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on November 28, 2019.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
In each of claims 10 and 11, the phrase “according to Claim 8” should be amended to recite “prepared by the manufacturing method according to Claim 8”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is (and claims 2-6 depending therefrom are) indefinite because the phrase “substantially comprising” is unclear and fails to clearly set forth the metes and bounds of patent protection desired.  
Claims 2 and 4 are indefinite due to the presence therein of the phrase “specific medium”.  The phrase “specific medium” does not clearly set forth the metes and bounds of patent protection desired, nor does this phrase define or exemplify in what the powder material is to be dispersed.


Allowable Subject Matter
Claims 7-9 are allowed.
Claims 1-6, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (claims 1-6), and the objections for the informalities therein (claims 10 and 11), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the claimed powder material, specifically the claimed Ag-Pd core-shell particles consisting of Ag core particles and a Pd shell, wherein hydroquinone and/or a quinone is attached to the surface of the Ag-Pd core-shell particles.
While core-shell particles, specifically Ag-Pd core shell particles, are known in the art, particles wherein a hydroquinone and/or a quinone is attached to the surface thereof is not known in the art.
Exemplary prior art includes:
"Synthesis of biogenic Ag@Pd Core-shell nanoparticles having anti-cancer/anti-microbial functions," by Wafa I. Abdel-Fattah et al., which teaches the synthesis of Ag-Pd core-shell nanoparticles, but does not teach or suggest the attachment of hydroquinone or quinone thereto;

Lee et al. (U. S. Patent No. 8,110,521), which teaches the preparation of core-shell nanoparticles supported on carbon, wherein core nanoparticle powder supported on carbon is dispersed in ethanol, a metal precursor forming a shell and hydroquinone is added thereto to prepare a mixture solution, and the shell metal is coated on the core nanoparticles by reducing the mixture solution by heating (col. 2, lines 35-42).  The core nanoparticles are exemplified by Ni, Pd, Co, or Ir, as opposed to Ag, as required in Applicants’ claims.  Further, hydroquinone is used as a reducing agent (col. 4, lines 35-55); and
Duan et al. (U. S. Patent Publication No. 2019/0079014), which teaches a core-shell plasmonic nanocapped nanostructured material, wherein the core may be selected from the group consisting of gold, UiO-66, polystyrene-trapped magnetic iron oxide, or magnetic materials (paragraphs [0091]-[0092]), and the shell may comprise layers comprising polymers, metals, etc.  Duan et al. teach the feasibility in employing hydroquinone as a reducing agent to facilitate reduction of metal ions in forming a metal layer (paragraph [0125]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 16, 2021